Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kong KR “1020120021970” A further in view of KIM KR 2005040606A.
With respect to claim 1, the Kong KR “1020120021970” A reference, which is considered to be the closest prior art document to the invention as set forth in claim 1, discloses an apparatus for generating hydroxyl radicals comprising: a first pump (121) connected to a water source; a venturi tube (141) which is connected to the first pump (121) and in which the diameter of the center portion thereof is configured to be smaller than the diameter of left and right portions thereof; an ozone generator (181); and a pressurization part (150) which is in communication with a second pump (125), wherein the pressurization part (150) is configured as needed in a manner such that a plurality of pressurization parts (150a, 150b, 150c) are connected in series, and ozone that has risen to the top of an external housing (151) of the pressurization part (150) without being dissolved in water is re-inserted into an insertion hole (142) of the venturi tube (141) of a mixing part (140) through a discharge hole (151a) (see paragraphs [0017],    [0038],    [0047],    [0051] and [0052]; and 

However, with regard to difference 1, KIM KR 2005040606 A reference discloses an ozone contact type reactor comprising a micro filter (10) configured to filter floating matter, sand and impurities of introduced raw water and discharge filtered water to one side thereof (see the abstract; and paragraph [0022-035]) for filtration. Furthermore, difference 2 is not disclosed in Kong and KIM However one of ordinary skill in the art would recognize that sizing a flow hole larger increases flow while make the flow hole smaller decreases the flow. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Kong reference and use the micro filter of the Kim reference, since the Kim reference discloses the filter to provide the added benefit and expected result of increased filtration. 
With regard to the additional feature set forth in claim 2, which is dependent on claim 1, Kong further discloses the pressurization part (150a); a second pump side inlet; a blocking plate; an inner housing (157); an intermediate housing (154); a plurality of discharge holes (157a, 154a) formed in the inner housing (157) and the intermediate housing (154); an outer housing (151); and a discharge hole formed in the outer housing (151) (see paragraphs [0048] and [0049]; and figure 7). 
Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose nor fairly suggest each addition limitation. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164.  The examiner can normally be reached on M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON J ALLEN/Examiner, Art Unit 1774